Case 1:17-cv-01390-LPS-CJB Document 599 Filed 07/17/20 Page 1 of 4 PagelD #: 22588

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

SUNOCO PARTNERS MARKETING &
TERMINALS L.P.,

Plaintiff,
Vv. : C.A. No. 17-1390-LPS-CJB

POWDER SPRINGS LOGISTICS, LLC, and
MAGELLAN MIDSTREAM PARTNERS, L.P.

Defendants.

 

MEMORANDUM ORDER

On July 2, 2020, the Court ordered that a partially remote jury trial in this matter would
proceed with specific guardrails to protect the safety of jurors, litigants, and staff, while at the
same time ensuring a fair trial for all parties. (D.I. 583) The Court’s order was based on the
particulars of this case, input from the parties, and significant consideration. [ continue to
believe that as of the date I entered the order, the type of restrictions on in-court participation
discussed there were sound and appropriate for a trial then-scheduied to begin on August 3. But
circumstances during the COVID-19 pandemic are dynamic and move fast.

Sunoco sent a letter to the Court on the evening of Friday, July 10, 2020, “express[ing]
strong concerns regarding the ability to conduct a fair jury trial starting August 3, 2020, under
the current plans and conditions” and, therefore, requesting a continuance. (D.I. 590 at 1)
Sunoco raised a number of issues, including about jury selection, witness preparation, and
burdens on out-of-state counsel, (/¢.) Defendants filed a response letter the next day, opposing a
continuance of the trial but “preserv[ing] their objection to the Court’s decision not allowing live

appearances by witnesses willing to appear live [in the courtroom].” (D.I. 591) On Monday,

 

 
Case 1:17-cv-01390-LPS-CJB Document 599 Filed 07/17/20 Page 2 of 4 PagelD #: 22589

July 13, I held a teleconference to discuss the issues raised in the parties’ letters. (See D.I. 594)
(“Try
After hearing the parties’ positions, I ultimately decided to continue the trial, explaining:

[E]ven though the order that I got out setting out the partial remote
jury trial for August 3rd is not a very old order . . . there halve]
been developments that . . . [ didn’t fully foresee in the last 10
days.

Principally, the number of new positive coronavirus cases in
Delaware has not steadily declined. ... [Our court is] still in Phase
I, we’re not in Phase II. We need to be in Phase II for a jury trial.
And it’s possible we’ ll be in Phase IH by August 3, but, as everyone
acknowledges, it’s very unclear at this point.

Also, I certainly didn’t foresee that Pennsylvania would impose
restrictions or at least strong guidance that might potentially
impact travel between Pennsylvania and Delaware .... [This]
impacts ... both sides in this case and may have a disproportionate
impact on the plaintiffs, ... [That is] an extra added problem and
risk for both sides.

I’m especially concerned about the August 3rd date at the moment
because out-of-state counsel who would want to take some of the
slots that I have allowed for in-court attorneys .. . would have to
right now be making their travel arrangements and... getting ona
plane very soon, probably by the end of this week, so that they
could consider complying with the suggestion to self-quarantine
here in Delaware and also just to get settled and make sure that
they are safe and healthy.... [S]o there aren’t a lot of days left
before they would have to make that decision to travel here.

And I’m concerned, given all the uncertainty about whether we
will be able to move to Phase II, it seems to me [it would be] a
pretty terrible outcome here . . . if counsel traveled to Delaware, if
you all go full speed ahead, getting ready, getting your witnesses

 

! Through an exchange of emails, I had previously arranged to meet with Delaware
counsel from each party in the courtroom on the morning of July 13. The plan was to have an
informal discussion (with out-of-state counsel “attending” by phone) of some of the precautions I
planned to take in the upcoming trial, let counsel see the current plan for the adjusted courtroom
layout for the August 3rd trial, and begin a collective consideration of open issues about the
mechanics of the trial. After receiving the parties’ letters and their views on whether to proceed
with the courtroom session, I cancelled it in favor of the teleconference.

 
Case 1:17-cv-01390-LPS-CJB Document 599 Filed 07/17/20 Page 3 of 4 PagelD #: 22590

ready for trial, and two weeks from now, I tell you we just can’t go
to Phase I so [ have to put this trial off.... [Then I would] have a
trial team from Houston stuck in Delaware and trying to find their
way back to Houston where they may have to self-quarantine down
there. ...

So that is all weighing very heavily on me.

... [While you all have raised a lot of good questions about the
fairness of the trial that I envision, about the jury pool, I think that

we do have good answers to most of those... I continue to think
that what I have envisioned as this partial remote trial can be fair to
both sides.

I also do think that we can get a fair [and] representative jury to
come in even under current circumstances,

But I recognize that I could be wrong. No one has tried to do it yet
here in Delaware. We have [had] some preliminary
communication with the jury pool... in terms of them responding
to jury notices and giving us an indication [of] whether they can
show up or not show up. That initial data suggests to me that we
can get enough people to show up, and that they would be a
sufficiently representative cross-section of the community [and]
that you all would have . .. a fair trial. But I have to admit that is
uncertain because again until you do it, you don’t know for sure.)

I then directed the parties to meet and confer and to let me know their views as to how I
should think about rescheduling trial. (D.I. 593) On July 15, the parties submitted a joint letter
with their views. (D.I. 596) Sunoco’s preference is to file another status report in about six

weeks, when hopefully “the parties and the Court will have greater clarity as to when in-person

 

? During the July 13 teleconference, counsel for Sunoco argued that it might not be
possible at this time to seat any jurors from Sussex County. (See, ¢.g., Tr. at 9) (“You have a
huge problem down in Sussex County. On the western side of the state, you have people that
have been exposed in the poultry industry .... On the eastern side of Sussex County, you have
the recreational beach crowd where the virus has been running rampant. ... So I think you
eliminate a substantial number of possible jurors, if not all the jurors from Sussex County.”) In
continuing the August 3rd trial, I did not endorse the view that our District’s citizens who reside
in Sussex County could not be fairly and adequately represented in our jury pool.

 
Case 1:17-cv-01390-LPS-CJB Document 599 Filed 07/17/20 Page 4 of 4 PagelD #: 22591

trials may safely resume.” (/d. at 1} Defendants’ preference is, instead, that “the Court set this
case down for trial around the end of September” and “set a status conference 3 weeks before the
trial start.” Ud. at 2)

Subsequent to the parties’ letter, today our court announced that it has cancelled all jury
trials through August 31. (See In Re: Court Operations Under the Exigent Circumstances
Created by COVID-19)°

NOW THEREFORE IT IS HEREBY ORDERED that:

1. The parties shall meet and confer and, on August 14, 2020, submit a joint status
report, providing their views at that time as to when this case should be set for trial or,
alternatively, whether the Court should further delay that decision and order another status report
on some subsequent date.

2. In the meantime, as the parties have agreed, they shall file the proposed final
pretriai order on July 20. The pretrial conference presently scheduled for July 27 at 2:00 p.m.
(see D.I. 573) is CONVERTED to a teleconference, during which the parties may, as they have
requested, argue their “Pennypack” disputes and the issue of the admissibility of the Butane

Supply Agreements (see D.1. 596 at 2).

Doma jo
July 17, 2020 HONORABLE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 

> Order available at https:/Avww.ded.uscourts.gov/news/re-court-operations-under-exigent-circumstances-
created-covid- 19.
